UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)March 9, 2010 AirTran Holdings, Inc. (Exact name of registrant as specified in its charter) State of Incorporation:Nevada Commission file number: 1-15991 I.R.S. Employer Identification No: 58-2189551 9955 AirTran Boulevard, Orlando, Florida32827 (Address of principal executive offices)(Zip Code) (407)318-5600 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Items to be Included in this Report Item7.01. Regulation FD Disclosure On Tuesday, March 9, 2010, the registrant’s management conducted a presentation at the JP Morgan Aviation, Transportation and Defense Conference. A copy of management’s presentation slides are attached hereto as Exhibit 99.1. The information in this Form 8-K is being furnished under Item 7.01 and shall not be deemed to be filed for the purposes of Section18 of the Securities and Exchange Act of 1934 (the “Exchange Act”), or otherwise subject to the liabilities of such section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Forward Looking Information Statements regarding the Company’s operational and financial success, business model, expectations about future success, competitive environment, unit revenues, improved operational performance and our ability to maintain or improve our low costs are forward-looking statements and are not historical facts. Instead, they are estimates or projections involving numerous risks or uncertainties, including but not limited to, consumer demand and acceptance of services offered by the Company, the Company’s ability to maintain current cost levels, fare levels and actions by competitors, regulatory matters and general economic conditions. Additional information concerning factors that could cause actual results to differ materially from those in the forward-looking statements is contained from time to time in the Company’s SEC filings, including but not limited to the Company’s annual report on Form 10-K for the year ended December31, 2009, or as supplemented in the Company’s subsequently filed periodic reports. The Company disclaims any obligation or duty to update or correct any of its forward-looking statements. Item9.01. Financial Statements and Exhibits. Presentation provided at the JP Morgan Aviation, Transportation and Defense Conference on March 9, 2010. Signature(s) Pursuant to the Requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the Undersigned hereunto duly authorized. AirTran Holdings, Inc. Date: March 9, 2010 By: /s/ Arne G. Haak Arne G. Haak Senior Vice President of Finance, Treasurer and Chief Financial Officer
